DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 12/28/2020 is accepted.
No oath was submitted.
The drawings submitted on 12/28/2020 are accepted.
The IDS submitted on 12/28/2020 has been considered.
No foreign priority has been claimed.

Claim Objections
Claim 6 is objected to because of the following informalities:  Regarding claim 6, claim 6 re cites the limitation “to filter a third radio frequency signals” in line 2.  It would appear that the Applicant meant to recite --- to filter [[a]] third radio frequency signals  ---Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 20140038667 A1) in view of Lane et al. (US 20130225107 A1)

Regarding claim 1, Little et al. discloses a switching circuit (Little et al., FIG. 2) for switching radio frequency signals (Little et al., FIG. 1), comprising: 
a first filter (Little et al., FIG. 2, filter 15) configured to filter first radio frequency signals in a first frequency band (Little et al., [0010] the mobile wireless communications device may include a plurality of band pass filters coupled to the antenna and configured to operate at respective different LTE RF bands in relation to [0013] the first LTE RF band may comprise LTE Band 40) and a second frequency band (Little et al., FIG. 1, ISM band in relation to the LTE band 40), 
the second frequency band including a first region (Little et al., FIG. 1, ISM band) and a second region (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is interpreted as the second region), the second region being further than the first region from the first frequency band (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is further from the LTE band 40); 
a second filter (Little et al., FIG. 2, filter 18) configured to filter second radio frequency signals in the second region of the second frequency band (Little et al., [0020] the pluralities of RF switches and band pass filters may be configured to isolate the WLAN transceiver from LTE Band 41, where the mobile wireless communications device isolates LTE Band 41 by dividing it amongst three separate band pass filters); and 
a plurality of switches (Little et al., FIG. 2, switches 21 - 24, 34, 37, 38; [0014] the pluralities of RF switches and band pass filters may be configured to isolate the WLAN transceiver from LTE Band 41 in relation to [0022] the band gap between LTE Band 7 Tx and ISM channel 13 is 16 MHz) configured to concurrently route received radio frequency signals from an antenna (Little et al., FIG. 2, antenna 11) through the first and second filters (Little et al., [0028] the overlapping of each of the band pass filters’ sub-bands shows that all of the bands can be covered by using two filters and the Tx part of the LTE Band 7 duplexer to cover all of LTE Band 41 in relation to [0027] careful design and positioning of the SP2T and SP3T PA fan-out switch for each path should result in achieving 75 dB of isolation).
Little et al. does not expressly recite the first frequency band is adjacent to the second frequency band, which is well known in the art.
Lane et al., for example from an analogous field of endeavor (Lane et al., [0014] a wireless device with filters may support simultaneous communication/co-existence with multiple wireless networks in adjacent frequency bands, where the multiple wireless networks may operate in frequency bands that are adjacent or close to each other) discloses the first frequency band is adjacent to the second frequency band (Lane et al., [0034] a Band 40 filter has a passband of 2300 to 2400 MHz, which is the frequency range of Band 40 and the filter rolls off to the left of 2300 MHz in a lower transition band and also rolls off to the right of 2400 MHz in an upper transition band, the upper transition band of the Band 40 filter overlaps the ISM band from 2400 to 2500 MHz).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first frequency band is adjacent to the second frequency band as taught by Lane et al. in the system of Little et al. in order to support co-existence with multiple wireless networks in adjacent frequency bands (Lane et al., [0039]).

Regarding claims 2, 11, Little et al. - Lane et al. disclose the received radio frequency signals are one or more of time division duplex signals (Little et al., [0019] the first LTE RF band may comprise LTE Band 40 [TDD]) and frequency division duplex signals (Little et al., [0013] the second LTE RF band may comprise LTE Band 7 in relation to [0027] the LTE Band 7 receiver is isolated completely from the LTE Band 41 leakage paths when in LTE Band 7 FDD mode).

Regarding claims 3, 12, 17, Little et al. - Lane et al. disclose the first region and the second region partially overlap (Little et al., [0025] the method is capable of two adjacent 20 MHz component carriers, uplink and downlink carrier aggregation, achieved through spectral overlapping).

Regarding claim 4, Little et al. - Lane et al. disclose a frequency range of the partial overlap is approximately 20 MHz (Little et al., [0025] the method provides a design that includes the capability to transmit in Carrier Aggregation Class C with two adjacent 20 MHz component carriers).

Regarding claim 5, Little et al. - Lane et al. disclose a frequency range of the partial overlap is approximately 40 MHz (Little et al., [0028] the overlapping spectrum is 35 MHz, allowing the two 20 MHz adjacent component carriers).

Regarding claims 6, 19, Little et al. - Lane et al. disclose a third filter configured to filter a third radio frequency signals in a third frequency band that is adjacent to the second region of the second frequency band (Little et al., [0019] the first LTE RF band may comprise LTE Band 40, the second LTE RF band may comprise LTE Band 7, the third LTE RF band may comprise LTE Band 38, and the fourth LTE RF band may comprise LTE Band 41); and 
a fourth filter configured to filter fourth radio frequency signals in the first region of the second frequency band (Little et al., [0022] the lowest band edge frequency of LTE Band 41 is 2496 MHz where in the USA, the highest used WLAN channel is Channel 11, 2.451-2.473 GHz, giving a band gap of 23 MHz, slightly wider than that for LTE Band 7), 
the plurality of switches being further configured to concurrently route the received radio frequency signals from the antenna through the third and fourth filters (Little et al., [0027] the LTE Band 7 receiver is isolated completely from the LTE Band 41 leakage paths when in LTE Band 7 FDD mode; using two receive paths is a requirement for enabling inter-band carrier aggregation for Bands 38 and 40).

Regarding claims 7, 15, 20, Little et al. - Lane et al. disclose the first filter, the second filter, the third filter, and the fourth filter include at least one surface acoustic wave filter or at least one a bulk acoustic wave filter (Little et al., [0022] Bulk acoustic wave (BAW) filters are an approach for both LTE Band 40 and LTE Band 7 to achieve the highest levels of selectivity and thus rejection of the LTE transmitted signal in the ISM band).

Regarding claim 8, Little et al. - Lane et al. disclose a control circuit (Little et al., FIG. 2, controller 14 in relation to FIG. 4) configured to control the plurality of switches to route the received radio frequency signals from the antenna (Little et al., FIG. 2, antenna 11) through the first and second filters (Little et al., FIG. 2, filter 15 - 18) or to route the received radio frequency signals from the antenna through the third and fourth filters (Little et al., [0022] Bulk acoustic wave (BAW) filters are an approach for both LTE Band 40 and LTE Band 7 to achieve the highest levels of selectivity and thus rejection of the LTE transmitted signal in the ISM band; [0029] the processing device controls the overall operation of the mobile device).

Regarding claims 9, 14, 18, Little et al. - Lane et al. disclose the first and the third frequency bands are cellular frequency bands (Little et al., [0025] the architecture may provide band coverage for all 2.5 GHz bands, LTE Bands 40, 7, 38, and 41) and the second frequency band is a Wi-Fi frequency band (Little et al., FIG. 1, ISM band; [0025] the architecture may provide optimum level of Tx noise rejection in the ISM band when transmitting in LTE Band 41).

Regarding claim 10, Little et al. discloses a method (Little et al., FIG. 3) of operating a switching circuit (Little et al., FIG. 2), the method comprising: 
routing signals from an antenna (Little et al., FIG. 2, antenna 11) to receiver circuitry through a first filter (Little et al., FIG. 2, filter 15), the first filter being configured to filter a first cellular frequency band (Little et al., [0010] the mobile wireless communications device may include a plurality of band pass filters coupled to the antenna and configured to operate at respective different LTE RF bands in relation to [0013] the first LTE RF band may comprise LTE Band 40) that and a second frequency band that includes a first region (Little et al., FIG. 1, ISM band) and a second region (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is interpreted as the second region), the second region being further than the first region from the first frequency band (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is further from the LTE band 40); and 
concurrently routing the signals from the antenna to the receiver circuitry through a second filter (Little et al., FIG. 2, filter 18), the second filter being configured to filter the second region (Little et al., [0020] the pluralities of RF switches and band pass filters may be configured to isolate the WLAN transceiver from LTE Band 41, where the mobile wireless communications device isolates LTE Band 41 by dividing it amongst three separate band pass filters).
Little et al. does not expressly recite the first frequency band is adjacent to the second frequency band, which is well known in the art.
Lane et al., for example from an analogous field of endeavor (Lane et al., [0014] a wireless device with filters may support simultaneous communication/co-existence with multiple wireless networks in adjacent frequency bands, where the multiple wireless networks may operate in frequency bands that are adjacent or close to each other) discloses the first frequency band is adjacent to the second frequency band (Lane et al., [0034] a Band 40 filter has a passband of 2300 to 2400 MHz, which is the frequency range of Band 40 and the filter rolls off to the left of 2300 MHz in a lower transition band and also rolls off to the right of 2400 MHz in an upper transition band, the upper transition band of the Band 40 filter overlaps the ISM band from 2400 to 2500 MHz).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first frequency band is adjacent to the second frequency band as taught by Lane et al. in the system of Little et al. in order to support co-existence with multiple wireless networks in adjacent frequency bands (Lane et al., [0039]).

Regarding claim 13, Little et al. - Lane et al. disclose routing the signals from the antenna to the receiver circuitry through a third filter configured to filter a third frequency band that is adjacent to the second region of the second frequency band (Little et al., [0019] the first LTE RF band may comprise LTE Band 40, the second LTE RF band may comprise LTE Band 7, the third LTE RF band may comprise LTE Band 38, and the fourth LTE RF band may comprise LTE Band 41); 
concurrently routing the signals from the antenna to the receiver circuitry through a fourth filter configured to filter the first region of the second frequency band (Little et al., [0022] the lowest band edge frequency of LTE Band 41 is 2496 MHz where in the USA, the highest used WLAN channel is Channel 11, 2.451-2.473 GHz, giving a band gap of 23 MHz, slightly wider than that for LTE Band 7); and 
receiving a control signal to control the routing of the signals from the antenna through the first and second filters or the routing of the signals from the antenna through the third and fourth filters (Little et al., [0027] the LTE Band 7 receiver is isolated completely from the LTE Band 41 leakage paths when in LTE Band 7 FDD mode; using two receive paths is a requirement for enabling inter-band carrier aggregation for Bands 38 and 40).

Regarding claim 16, Little et al. discloses a wireless device (Little et al., FIG. 2, wireless device 10) comprising: 
an antenna (Little et al., FIG. 2, antenna 11) configured to receive and transmit radio frequency signals (Little et al., [0003] the typical cellular device may have multiple transmit and receive pathways from the antenna to a digital signal processor); 
a switching circuit (Little et al., FIG. 2, antenna 11) including a first filter (Little et al., FIG. 2, filter 15) configured to filter a first frequency band (Little et al., [0010] the mobile wireless communications device may include a plurality of band pass filters coupled to the antenna and configured to operate at respective different LTE RF bands in relation to [0013] the first LTE RF band may comprise LTE Band 40) and a second frequency band (Little et al., FIG. 1, ISM band in relation to the LTE band 40), 
the second frequency band having a first region (Little et al., FIG. 1, ISM band) and a second region (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is interpreted as the second region) that is further than the first region from the first frequency band (Little et al., FIG. 1, ISM band channel portion indicated as not used in USA is further from the LTE band 40), and 
a second filter (Little et al., FIG. 2, filter 18) configured to filter the second region of the second frequency band (Little et al., [0020] the pluralities of RF switches and band pass filters may be configured to isolate the WLAN transceiver from LTE Band 41, where the mobile wireless communications device isolates LTE Band 41 by dividing it amongst three separate band pass filters); and 
a plurality of switches (Little et al., FIG. 2, switches 21 - 24, 34, 37, 38; [0014] the pluralities of RF switches and band pass filters may be configured to isolate the WLAN transceiver from LTE Band 41 in relation to [0022] the band gap between LTE Band 7 Tx and ISM channel 13 is 16 MHz) configured to concurrently route the radio frequency signals from the antenna (Little et al., FIG. 2, antenna 11) through the first and second filters (Little et al., [0028] the overlapping of each of the band pass filters’ sub-bands shows that all of the bands can be covered by using two filters and the Tx part of the LTE Band 7 duplexer to cover all of LTE Band 41 in relation to [0027] careful design and positioning of the SP2T and SP3T PA fan-out switch for each path should result in achieving 75 dB of isolation).
Little et al. does not expressly recite the first frequency band is adjacent to the second frequency band, which is well known in the art.
Lane et al., for example from an analogous field of endeavor (Lane et al., [0014] a wireless device with filters may support simultaneous communication/co-existence with multiple wireless networks in adjacent frequency bands, where the multiple wireless networks may operate in frequency bands that are adjacent or close to each other) discloses the first frequency band is adjacent to the second frequency band (Lane et al., [0034] a Band 40 filter has a passband of 2300 to 2400 MHz, which is the frequency range of Band 40 and the filter rolls off to the left of 2300 MHz in a lower transition band and also rolls off to the right of 2400 MHz in an upper transition band, the upper transition band of the Band 40 filter overlaps the ISM band from 2400 to 2500 MHz).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first frequency band is adjacent to the second frequency band as taught by Lane et al. in the system of Little et al. in order to support co-existence with multiple wireless networks in adjacent frequency bands (Lane et al., [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagamori et al. (US 20210384925 A1) is cited to show a band pass of a first filter is a portion of the frequency range of Band 41, where the lower limit of the frequency range of the B41 narrow band is higher than the upper limit of the frequency range of the Wi-Fi of the 2.4 GHz band and when operating in a carrier aggregation mode by using Band 41, a multiplexer uses the first filter, which has the pass band corresponding to the B41 narrow band, instead of a third filter, which has the pass band corresponding to the B41 full band, and the communication apparatus operating in a carrier aggregation mode based on a combination of Band 41 narrow band and at least one band selected from Band 1 and Band 3, the effect on a receive signal in the high band on the Wi-Fi in the 2.4 GHz band can be reduced, which is similar to aspects of the claimed invention.  
Yasuda (US 20210273670 A1) is cited to shoe a method where when a radio-frequency receive signal in Band B/cellular band according to the TDD system is received simultaneously with a radio-frequency receive signal in Band A/ 2.4 GHz Wi-Fi band, the signal path including a band rejection filter is selected, in order to reduce or prevent mutual interference between the radio-frequency signal in Band B/cellular band propagating along the signal path and the radio-frequency receive signal in Band A/ 2.4 GHz Wi-Fi band, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416